DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 11/16/20, with respect to the objection to the drawings have been fully considered and unpersuasive.  While Applicant’s amendment to the specification overcomes the issue with respect to “numeral 47,” the amendment does not overcome the specific issue with respect to Figure 1.  That is, Figure 1 should be designated as “Prior Art” because only that which is old is illustrated.  See MPEP 608.02(g).   The objection to the drawings is maintained. 
Applicant’s arguments, see page 10, filed 11/16/20, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn.
Applicant’s arguments, see page 10, filed 11/16/20, with respect to claim(s) 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 11, filed 11/16/20, with respect to claim(s) 27, 29, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see page 12, filed 11/16/20, with respect to claim(s) 27 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 13, filed 11/16/20, with respect to claim(s) 27, 34, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 13-14, filed 11/16/20, with respect to claim(s) 27 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-34, 36, 47-54, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2004/0042728 A1) and Paquette et al (US 5,581,649).
Re. Claims 27 and 48, Ito et al discloses an apparatus 10 (Fig 1; [0036]) comprising:
a first fibre optic section 19, having a first cladding and a first core, to receive light from an optical system at one end and having, at another end, a first angled, polished face (Fig 1; [0038]);
a second fibre optic section 20 having a second cladding, a second core, and an end with a second angled, polished face (Fig 1; [0038]);
wherein the first fibre optic section 19 and the second fibre optic section 20 are arranged such that the first angled, polished face and the second angled, polished face are substantially parallel and adjacent and the first core and the second core are substantially aligned (Fig 1; [0038], [0043]);
a reflective coating 15, applied to the first angled, polished face and the second angled, polished face, to reflect a portion of light λ1 transmitted through the first core (Fig 1; [0040]-[0041]); and 
a detector 21 to receive the reflected lights (Fig 1; [0039], [0043]).
However, Ito et al does not disclose the first fibre optic section attenuates higher order modes of the light, and wherein the first fibre optic section reduces cladding modes based on at least one of: a bend in the first fibre optic section, an absorber applied to the first cladding, or two lens-ended fibres included in the first fibre optic section.

The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing the necessary attenuation to the optical system while also reducing noise due to cladding mode light (Paquette et al: abstract; col. 1 lines 14-16).  Specifically, it would have been obvious to one of ordinary skill in the art to provide the attenuation and cladding reduction means of Paquette et al to the first fiber section of Ito et al for the purpose of reducing noise detected by the detector in Ito et al.
Re. Claims 28 and 49, Ito et al and Paquette et al render obvious the apparatus as discussed above.
However, while Paquette et al discloses a bent section of fiber, Paquette et al does not disclose the bend radius imparted to the fiber, specifically wherein the fibre optic section is bent with a radius between 2mm and 20mm.
Paquette et al discloses the bend radius imparted to the fiber is proportional to the amount of attenuation produced by the fiber bend (Fig 2b; col. 4 lines 55-62).  The claimed arrangement would have been obvious to one of orindayr skill at the time the invention was effectively filed for the purpose of achieving a desired amount of attenuation in the fiber optical fiber.  Also, it would have been obvious to one of ordinary In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re. Claims 29 and 50, Ito et al and Paquette et al render obvious the apparatus as discussed above.  In addition, Paquette et al discloses the fiber section is surrounded by the absorber 118, the absorber 118 comprising a first index matched material which is index matched to the first cladding (Fig 3c; col. 6 lines 5-10).
Re. Claims 31 and 51, Ito et al and Paquette et al render obvious the apparatus as discussed above.  
Paquette et al discloses multiple index-matched materials are suitable for application to the fiber cladding (col. 6 lines 40-44), but Paquette et al fails to explicitly disclose an arrangement wherein the fibre optic section is surrounded by a first index matched material, and the absorber is on an outer surface of the first index matched material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to layer more than one index-matched material on the exterior of the cladding, such that the fiber section is surrounded by a first index-matched material and the absorber (i.e. a second layer of index-matched material) is layered on the outer surface of the first index matched material, for the purpose of providing a cladding mode absorber capable of providing more protection and insulation from the environment when compared to a single layer of index-matched material (Paquette et al: col. 6 lines 24-26).

Re. Claims 33 and 53, Ito et al and Paquette et al render obvious the apparatus as discussed above.
However, neither Ito et al nor Paquette et al disclose an arrangement wherein two lens-ended fibres are included in the first fibre optic section, and the lens-ended fibres are aligned such that lenses of the two lens-ended fibres face each other and have a common focus.
The claimed arrangement is well known in the art and commonly utilized as a coupling arrangement between optical fibers of an optical system.
One of ordinary skill would have found the claimed arrangement obvious at the time the invention was effectively filed for the purpose of optically coupling the first optical fiber with an optical transmitter to provide λ1 and λ2 to the first optical fiber 19 of Ito et al.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 34 and 54, Ito et al and Paquette et al render obvious the apparatus as discussed above.  Ito et al discloses a second index matched material 23 located between the first fibre optic section 19 and the second fibre optic section 20 and index matched to the first core and the second core (Fig 1; [0040]-[0041]).
Re. Claim 36 and 56, Ito et al and Paquette et al render obvious the apparatus as discussed above.  Ito et al discloses a third index matched material 24 arranged to guide light from the reflective coating 15 to the detector 21 (Fig 1; [0042]).
Re. Claims 47 and 57, Ito et al and Paquette et al render obvious the apparatus as discussed above. 
to cause attenuation of the higher order modes of the light by greater than -15dB/mm.
The length of the attenuation portion of the optical fiber is proportional to the amount of attenuation achieved in the optical fiber (Paquette et al: Fig 3b; col. 5 lines 30-42).  Optical systems require a varying amount of attenuation based upon the individual components and operation of the optical system, and it is well known in the art to provide a desired attenuation level to an optical system (col. 1 lines 14-26).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first fiber section such that it has a length sufficient to cause attenuation of the higher order modes of the light by greater than -15dB/mm for the purpose of achieving a desired attenuation level to the optical signal prior to detection by the detector.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 35 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2004/0042728 A1) and Paquette et al (US 5,581,649), in further view of Tanabe et al (US 5,490,227).
Re. Claims 35 and 55, Ito et al and Paquette et al render obvious the apparatus as discussed above.  In Paquette et al, the absorber is an absorbing structure applied to the surface of the cladding.
within the first cladding at least 10 microns from the first core.
Tanabe et al discloses a means for absorbing cladding mode light propagating within an optical fiber, the means comprising an absorber comprising an absorbing structure located within the first cladding (Figs 12A-13B; col. 13 lines 22-52).  The fiber is a single mode fiber (col. 2 line 33).  Typical single-mode fibers have a core 8-9 microns in diameter and a cladding 125 microns in diameter.  Therefore, Tanabe’s absorbing structure within the first cladding results in an arrangement wherein the absorbing structure is at least 10 microns from the core.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Tanabe et al discloses the absorbing structure within the cladding layer provides an efficient means to remove cladding mode light thereby preventing deterioration of the optical signal (Tanabe et al: col. 13 lines 33-36 and 59-62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists optical fiber tap arrangements, and cladding mode removal means known in the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/10/21